Citation Nr: 0101052	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of left hand volar ligament disruption of the 
thumb, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Stephen A. Bergquist, Counsel



INTRODUCTION

The veteran had active military service from May 1992 to 
October 1994.

This matter comes before the Board of Veterans' Appeals from 
an October 1998 rating decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted a 30 percent rating for the veteran's 
postoperative residuals of left hand volar ligament 
disruption of the thumb. 


FINDING OF FACT

The veteran's left-hand disability is manifested by weakness, 
difficulty in grasping and writing, pain on use, numbness, 
limitation of left wrist flexion and extension to 40 degrees, 
and scarring that is well healed, nontender, and does not 
limit bodily functioning. 


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for postoperative residuals of left-hand volar 
ligament disruption of the thumb have not been met, and there 
is no basis for referral to appropriate authority for 
consideration of an extra-schedular evaluation.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.21, 4.55(a), 4.73, 4.124, 4.124a, Diagnostic Code 
8714 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The report of a VA examination for rating purposes performed 
in July 1997 noted the veteran's history of sustaining a 
crushing injury of the left thumb in an accident during 
active duty.  His left hand was his dominant hand.  At 
present, he had occasional numbness and aching as well as 
reduced strength in that hand.  The examination showed a 
nine-centimeter serpentine scar on the dorsomedial aspect of 
the left thumb.  The scar was slightly disfiguring but well 
healed and nontender.  The upper pole of the scar was at the 
wrist level, radial edge side.  The distal end of the scar 
terminated at the level of the proximal interphalangeal 
joint.  There were transversely-oriented scars on the wrist 
level.  The veteran had left wrist deviation of twenty 
degrees, ulnar deviation of 35 degrees, left dorsiflexion of 
50 degrees, and palmar flexion of 60 degrees.  He could 
extend and flex the digits of the hand at the interphalangeal 
and metacarpophalangeal joints.  He could abduct and adduct 
the digits normally.  However, his left hand grip strength 
was weaker than his right hand grip strength.  He was able to 
appose the tip of the left thumb to the tip of the fifth 
digit of the corresponding hand, but could not push or bring 
the two surfaces tightly together as forcefully as he could 
with the right hand. 

The July 1997 examination showed no indication of any atrophy 
of the intrinsic muscles of the left hand, thenar, or 
hypothenar musculature.  There was no evidence of any 
circulatory disturbance.  There was some hypoesthesia to 
pinprick stimuli along the extent of the thumb when 
perception was compared with that of the right thumb.  The 
distal interphalangeal joint of the left thumb could be 
flexed to 75 degrees.  Passively it could be flexed to about 
90 degrees, with the same range of motion of the right thumb.  
At the proximal interphalangeal joint, flexion could be 
achieved to about 60 degrees and passively to about 65 
degrees.  The diagnosis was postoperative status repair of 
the flexor tendon of the left thumb with a healed, slightly 
disfiguring scar, some subjective complaints, and the 
objective findings noted above. 

A July 1997 x-ray study of the left hand and wrist showed no 
evidence of acute injury or other significant bone or joint 
abnormality, with the soft tissues found to be unremarkable.  
The impression was that no significant bone or joint 
abnormality was seen. 

A July 1998 VA medical record indicates that it was suggested 
that the veteran go to prosthetics for a left wrist brace.  
An August 1998 orthopedic examination conducted on behalf of 
the VA notes the veteran's history of sustaining an injury to 
his left (dominant) hand while on active duty.  He stated 
that the injury was to the carpal and metacarpal joint in 
that hand and that he had some surgical tendon repair and 
replacement.  Since then, he had experienced numbness and 
pain radiating to the upper part of his arm.  He did general 
clerical work and could not take a job involving any type of 
lifting or anything of a strenuous physical nature because of 
the loss of hand function.

The examination showed the veteran could make a fist with 
both hands.  His left-hand strength was abnormal, and he 
could not grip firmly or make a tight fist.  He had finger 
movement in the hand but had great difficulty tying shoelaces 
and fastening buttons because of loss of hand function.  He 
could pick up a piece of paper and write his name but it was 
difficult to grasp a pen.  He wrote slowly and, by the time 
he stopped writing his full name, had a significant amount of 
pain in the hand. 

The diagnosis was volar ligament disruption of the left hand, 
with indication of neuropathy, most likely involving at least 
in part the radial nerve as it services the left thumb.  The 
examiner noted that the veteran had difficulty grasping, but 
could push, pull, and twist.  He could write with significant 
difficulty, touch with some difficulty, and express with some 
difficulty.  The rest of the examination was remarkable for a 
"V" shaped surgical scar extending from the posterior 
aspect of the thumb at about the level of the proximal 
portion of the DIP extending down the posterior of the thumb. 
The scar took a V shape as it got to the base of the thenar 
eminence.  He had two or three other scars further down which 
were about 2 centimeters in length over the flexor 
compartment of the distal portion of his left arm.  He had 
significant swelling of the thenar eminence on the left and 
reported some tenderness to touch in this area.   

Upon a March 1999 private orthopedic examination, the veteran 
complained of left wrist and thumb pain with swelling.  Pain 
was provoked both spontaneously and by physical activities.  
He reported difficulty with data entry, prolonged writing, 
buttoning shirts, tying shoes, holding any heavy items, and 
manipulating things.  He had been employed as a financial 
analyst for five months, where data entry presented 
limitations.  The veteran described his pain as varying 
between "5 and 8."  He used a splint intermittently for the 
left wrist and thumb.  The neurological/sensory examination 
of the upper extremities showed left hypoesthesia of the T1 
and T2 dermatomes at the site of the left hand surgical scars 
of the palmar wrist and hand, estimated to be 90 percent less 
than on the right.  

The private examination revealed that, for both pinch and 
grip strength, the left hand strength was profoundly weaker 
than the right, with values at approximately one third of 
that of the contralateral nondominant right, when they should 
have been approximately 10 percent stronger.  Examination of 
range of wrist motion showed flexion and extension of 70 
degrees on the right versus 40 degrees on the left; radial 
deviation of 20 degrees on the right but limited to 10 
degrees on the left; and ulnar deviation of 55 degrees on the 
right versus 40 degrees on the left.  Upper extremity 
reflexes were 2+ bilaterally.  The examiner found the veteran 
to have a partial, permanent impairment of 10 percent of the 
left upper extremity in a left-handed patient. 

In his substantive appeal, the veteran stated that his left-
hand disability was rated under the incorrect Diagnostic Code 
(DC) and that a 40 percent rating was warranted under DC 
5214.  He advised that the March 1999 private examination 
included a rating under American Medical Association (AMA) 
guidelines.



II.  Legal Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10, which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  The present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). However, the most recent examination is not 
necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).

Where the particular disability for which the veteran is 
service connected is not listed under a specific DC, it is 
rated by analogy to a closely related disability in which not 
only the functions affected but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
The RO originally rated the veteran's postoperative residuals 
of left hand volar ligament disruption of the thumb, by 
analogy, under Diagnostic Code 5299-5224.  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built up" as follows:  The first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  
38 C.F.R. § 4.27 (2000).  The residual condition on which the 
rating is predicated is added, preceded by a hyphen.  Id.  
The thumb injury was originally evaluated as an unlisted 
musculoskeletal disability, rated by analogy to ankylosis of 
the thumb (Diagnostic Code 5224).  The highest rating under 
this code is 20 percent for unfavorable ankylosis of the 
thumb.

When the veteran's rating was increased to 30 percent, the RO 
changed the diagnostic code under which he was evaluated to 
one applicable to peripheral nerve injury.  Diagnostic Code 
8714, under which the thumb injury residuals are now 
evaluated, applies to rating determinations for neuralgia of 
the radial nerve. 

General guidelines apply to rating determinations under the 
various body systems in the Schedule for Rating Disabilities, 
38 C.F.R., Part 4.  In rating peripheral nerve disability, 
neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating to be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  38 
C.F.R. § 4.123.

38 C.F.R. § 4.124 provides that cranial or peripheral 
neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale (as neuritis), with a maximum 
equal to moderate incomplete paralysis.  Under 38 C.F.R. § 
4.124a, disability from neurological disorders is rated from 
10 percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating 
is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.   

The radial nerve has been identified as the affected nerve in 
this case.  There are three possible diagnostic codes 
applicable to that nerve.  Diagnostic Code 8514 is applied 
for incomplete or complete paralysis.  Under that code, the 
rating criteria provide for a 70 percent rating for the 
dominant hand, based upon the following: complete paralysis 
with drop of the hands and fingers, wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger; cannot extend 
hand at wrist, extend proximal phalanges of fingers, extend 
thumb, or make lateral movement of wrist; supination of hand, 
extension and flexion of elbow weakened, the loss of synergic 
motion of extensors impairs the hand grip seriously; total 
paralysis of the triceps occurs only as the greatest rarity.  
A 50 percent evaluation is applicable for severe incomplete 
paralysis, and a 30 percent evaluation is applied for 
moderate incomplete paralysis.  The veteran does not have 
paralysis of the radial nerve, so rating under these 
criteria, other than by reference, as required for neuritis 
or neuralgia, is inappropriate.  He is able to move his wrist 
and grip and extend his fingers.  He meets none of the 
criteria for a higher evaluation under this diagnostic code.

Diagnostic Code 8614 would apply if the disability were 
characterized as neuritis.  The maximum evaluation that may 
be assigned for neuritis is 50 percent, equivalent to that 
for severe, incomplete paralysis.  See 38 C.F.R. § 4.123.  If 
neuritis is not characterized by organic changes, the maximum 
rating would be 30 percent, equivalent to moderate paralysis.  
Id.  Of the criteria required to warrant a rating for 
neuritis, the veteran has only mild sensory disturbance, 
characterized by loss of sensation to pinprick.  He does not 
have loss of reflexes, muscle atrophy, or constant pain, at 
times excruciating.  The rating criteria under 38 C.F.R. 
§ 4.123 are stated in the conjunctive, indicating that all 
must be shown in order to warrant a rating equivalent to 
severe, incomplete paralysis (50 percent).  As the veteran 
does not exhibit organic changes other than slight sensory 
disturbance, the maximum rating that could be applied for 
neuritis would be the currently-applied 30 percent, 
equivalent to moderate incomplete paralysis.  Id.

Neuralgia, the peripheral nerve injury under which the 
veteran's left thumb condition is rated, warrants a maximum 
evaluation equivalent to moderate incomplete paralysis (30 
percent).  See 38 C.F.R. § 4.124 and Diagnostic Code 8714.

The veteran cannot achieve a higher evaluation for neuralgia 
of the radial nerve.  He is at the maximum permissible 
rating.

Consideration is given to whether a higher rating might be 
achieved by analogy to other potentially applicable DCs.  The 
veteran has argued that his disability should be evaluated 
under Diagnostic Code 5214 (ankylosis of the wrist).  
Ankylosis is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Dorland's 
Illustrated Medical Dictionary 91 (27th ed. 1988).  The 
maximum rating available under DC 5214 is a 50 percent rating 
for unfavorable ankylosis of the major (dominant) wrist in 
any degree of palmar flexion, or with ulnar or radial 
deviation.  The code provides a 40 percent rating for 
ankylosis in any other position except favorable.  The 
veteran does not have immobility and consolidation of the 
wrist joint.  His motion of the wrist is limited, but it does 
move.  Accordingly, there is no basis for rating his left 
hand disability by analogy under this code.

Limitation of motion of the wrist could be evaluated under 
Diagnostic Code 5215.  This code provides for a 10 percent 
rating for wrist dorsiflexion (extension) less than 15 
degrees and palmar flexion limited in line with the forearm.  
Upon a private examination in March 1999, the veteran had 
both left wrist extension and flexion to 40 degrees, such 
that he does not have limitations of motion requisite for a 
compensable rating under the DC 5215 criteria.  

The provisions pertaining to evaluation of muscle injuries 
under 38 C.F.R. § 4.73 are also potentially applicable by 
analogy.  Under DC 5309, severe disability of muscle group 
IX, pertaining to injuries to the intrinsic muscles of the 
hand, merits a 30 percent rating for the dominant hand.  
While the evidence does not show severe disability of the 
hand, 38 C.F.R. § 4.55(a) forbids combining a muscle injury 
rating with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  Here, the same left-hand functions are affected, 
such that a rating in excess of 30 percent by analogy, based 
on a combined rating, is not justified as a matter of law.

Consideration is also given to whether a separate rating 
might be given to the veteran's surgical scar.  The U.S. 
Court of Appeals for Veterans Claims has held that, where 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994). 

Under Diagnostic Code 7803, superficial scars that are poorly 
nourished with repeated ulceration warrant a 10 percent 
rating.  DC 7804 assigns a 10 percent rating for superficial 
scars that are tender and painful on objective demonstration.  
DC 7805 provides that other scars are to be rated on 
limitation of function of the bodily part affected.  The 
reports of examination indicate that the veteran's scar is 
well healed, nontender, and does not demonstrate any 
consequent limitation of a bodily function.  There is no 
evidence of repeated ulceration.  Hence, the DCs relating to 
scars afford no ground for a separate compensable rating.

The veteran's left-hand disability is manifested by weakness, 
difficulty in grasping and writing, numbness, pain, 
limitation of left wrist flexion and extension to 40 degrees, 
and scarring that is well healed and nontender and does not 
limit bodily functioning.  These symptoms of the veteran's 
service-connected disability correlate with the rating for 
neuralgia equivalent to that for moderate incomplete 
paralysis, and are appropriately compensated at the present 
30 percent rating. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1)  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  The evidence in this case does not present 
such exceptional or unusual factors, and there is no basis 
for referral for extra-schedular consideration.

The veteran states that the private examination report is 
based upon AMA guidelines.  However, VA by law must rate 
disabilities pursuant to the Schedule for Rating 
Disabilities.  At any rate, the private doctor rated the 
veteran's left hand disability at only 10 percent of the left 
upper extremity.  If the veteran intended to argue that the 
Board should adopt the private doctor's disability 
assessment, he would be arguing for a lower disability 
evaluation.  The Board has referred to the private doctor's 
report for the examination findings that are pertinent to the 
veteran's left hand disability and has thus accorded that 
report due consideration.

Changes in the law brought about by the Veterans Claims 
Assistance Act of 2000 amplified the notification and duty to 
assist requirements pertaining to veterans' claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___(2000) (to be codified at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In this case, the 
new notification and development requirements have been 
satisfied.  The veteran has been given examinations, his 
private treatment records have been obtained, and there is no 
evidence of additional pertinent evidence that should be 
obtained before rendering a decision.  He has been advised of 
the appropriate laws and regulations and has had the 
opportunity to present evidence and argument in his case.  
There is no additional development that is required.

The preponderance of the evidence is against assigning a 
higher evaluation than 30 percent to the veteran's left hand 
disability.  The evidence for and against the claim is not in 
approximate balance, and there is thus no benefit of doubt to 
be accorded to the appellant.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ 
(2000) (to be codified as amended at 38 U.S.C. § 5107)).


ORDER

Entitlement to an increased rating for postoperative 
residuals of left-hand volar ligament disruption of the 
thumb, currently evaluated as 30 percent disabling, is 
denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
Board of Veterans' Appeals

 



